Citation Nr: 9907819	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a tinnitus with hearing loss disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This appeal arises before the Board of Veteran's Appeals 
(Board) from a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs, whereby the veteran's claim was denied.  

The veteran initially submitted a claim for entitlement to 
service connection for a tinnitus with hearing loss disorder 
in January 1991, which was denied in a rating decision dated 
March 1991.  The veteran did not appeal that decision, but 
again submitted a claim in May 1992.  The RO, in a rating 
decision dated June 1992, decided that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Although the veteran requested a personal hearing in 
a statement dated July 1994, he did not initiate appellate 
procedures within the one year time period allowed.  The RO 
most recently denied the veteran's claim in November 1997, 
subsequent to the submission of additional evidence from him 
contending that service connection was warranted.  
Additionally, a hearing was held before the undersigned 
Member of the Board via video conferencing techniques on 
December 2, 1998.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus with 
hearing loss was denied by the RO by means of a rating 
decision dated June 1992.  The veteran was notified of that 
decision, and of appellate procedures, but he did not perfect 
an appeal within the one-year time period.

2.  The evidence received subsequent to June 1992 with regard 
to a claim for service connection for tinnitus with hearing 
loss, is not so significant by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The June 1992 rating decision, wherein service connection 
for tinnitus with hearing loss was denied, is final.  
38 U.S.C. § 7105(c) (West 1991& Supp. 1998), 38 C.F.R. 
§ 20.302 (1998).

2.  The evidence received subsequent to the RO's June 1992 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for 
tinnitus with hearing loss.  38 U.S.C. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.104(a) (1998); see also 38 U.S.C. § 7104(b) 
(West 1991 & Supp. 1998).  Additionally, governing statutory 
and regulatory provisions stipulate that a claimant has one 
year from the date of notice of an adverse RO rating decision 
in which to indicate disagreement therewith; otherwise, that 
decision is final, and may be reopened only upon the receipt 
of additional evidence which, under the applicable statutory 
and regulatory provisions, is both new and material.  
38 U.S.C. § 7105 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.104(a) (1998).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran contends, in essence, that he suffers residuals 
from an incident during his service where he fired his weapon 
in a closed environment, resulting in tinnitus with hearing 
loss.  He specifically contends that evidence of hearing loss 
was noted on his 1991 VA medical examination.  

In the instant case, service connection for tinnitus with 
hearing loss was last denied in a rating action dated June 
1992, after the RO noted that the veteran's service medical 
records (SMRs) did not show any complaints or diagnoses of 
hearing problems, and no medical evidence was submitted by 
the veteran to show that his current hearing disorder was 
related to his active service. 

The relevant evidence submitted subsequent to June 1992 
consists of lay statements submitted on the veteran's behalf.  
The lay statements show that the veteran "captured some 
Koreans that came into camp while they were on guard duty", 
and that he complained of a ringing in his ears days after 
the incident.  It first must be determined whether this 
evidence is "new" as defined by law and regulation.  

thstanding the fact that there is no official 
record of such incurrence.  In addition, every reasonable 
doubt shall be resolved in the favor of the veteran.  
38 U.S.C. § 1154(b) (West 1991 & Supp. 1998).  Thus, these 
statements are sufficient to show that the veteran was 
involved in an incident during service, after which time he 
complained of ringing in his ears.  

Even if new, submitted evidence must be material, in that it 
bears directly and substantially upon the specific matter 
under consideration.  Although this evidence is new, it does 
not provide a medical opinion or any competent evidence 
showing that the veteran has a current disorder that is 
related to his inservice incident.    

While a layperson can provide an eyewitness account of the 
veteran's visible symptoms, Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992), lay evidence or evidence from the veteran 
himself, without more, is not capable of a probative 
diagnosis.  See also Moray v. Brown, 5 Vet.App. 211, 214 
(1993).  Thus, this evidence is not probative of whether the 
veteran's current disorder is related to his inservice 
injury, and thus, is not material. 

As this evidence simply does not show a relationship between 
the veteran's current disorder and his active service, the 
additional evidence is of little practical significance, and 
need not be considered in order to fairly decide the merits 
of the claim.

In conclusion, as no new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a tinnitus with hearing loss disorder, it must 
accordingly, fail.  



ORDER

The veteran's claim to reopen the issue of service connection 
for a tinnitus with hearing loss disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



- 4 -


- 1 -


